
	
		II
		112th CONGRESS
		1st Session
		S. 1696
		IN THE SENATE OF THE UNITED STATES
		
			October 12, 2011
			Mr. Leahy (for himself,
			 Ms. Mikulski, Ms. Landrieu, and Mr.
			 Cardin) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To improve the Public Safety Officers' Benefits
		  Program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Public Safety Officers’ Benefits
			 Improvements Act of 2011.
		2.Benefits for
			 certain nonprofit emergency medical service providers and certain trainees;
			 miscellaneous amendments
			(a)In
			 generalTitle I of the Omnibus Crime Control and Safe Streets Act
			 of 1968 (42 U.S.C. 3711 et seq.) is amended—
				(1)in section 901(a)
			 (42 U.S.C. 3791(a))—
					(A)in paragraph
			 (26), by striking and at the end;
					(B)in paragraph
			 (27), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(28)the term
				hearing examiner includes any medical or claims
				examiner.
							;
					(2)in section 1201
			 (42 U.S.C. 3796)—
					(A)in subsection
			 (a), by striking follows: and all that follows and inserting the
			 following:
						
							follows (if the payee indicated is
			 living on the date on which the determination is
			 made)—(1)if there is no
				child who survived the public safety officer, to the surviving spouse of the
				public safety officer;
							(2)if there is at
				least 1 child who survived the public safety officer and a surviving spouse of
				the public safety officer, 50 percent to the surviving child (or children, in
				equal shares) and 50 percent to the surviving spouse;
							(3)if there is no
				surviving spouse of the public safety officer, to the surviving child (or
				children, in equal shares);
							(4)if there is no
				surviving spouse of the public safety officer and no surviving child—
								(A)to the surviving
				individual (or individuals, in shares per the designation, or, otherwise, in
				equal shares) designated by the public safety officer to receive benefits under
				this subsection in the most recently executed designation of beneficiary of the
				public safety officer on file at the time of death with the public safety
				agency, organization, or unit; or
								(B)if there is no
				individual qualifying under subparagraph (A), to the surviving individual (or
				individuals, in equal shares) designated by the public safety officer to
				receive benefits under the most recently executed life insurance policy of the
				public safety officer on file at the time of death with the public safety
				agency, organization, or unit;
								(5)if there is no
				individual qualifying under paragraph (1), (2), (3), or (4), to the surviving
				parent (or parents, in equal shares) of the public safety officer; or
							(6)if there is no
				individual qualifying under paragraph (1), (2), (3), (4), or (5), to the
				surviving individual (or individuals, in equal shares) who would qualify under
				the definition of the term child under section 1204 but for
				age.
							;
					(B)in subsection
			 (b)—
						(i)by
			 striking direct result of a catastrophic and inserting
			 direct and proximate result of a personal;
						(ii)by
			 striking pay, and all that follows through the
			 same and inserting pay the same;
						(iii)by striking
			 in any year and inserting to the public safety officer
			 (if living on the date on which the determination is made);
						(iv)by
			 striking in such year, adjusted and inserting with
			 respect to the date on which the catastrophic injury occurred, as
			 adjusted;
						(v)by
			 striking , to such officer;
						(vi)by
			 striking the total and all that follows through
			 For and inserting for; and
						(vii)by striking
			 That these and all that follows through the period, and
			 inserting That the amount payable under this subsection shall be the
			 amount payable as of the date of catastrophic injury of such public safety
			 officer.;
						(C)in subsection
			 (f)—
						(i)in
			 paragraph (1), by striking , as amended (D.C. Code, sec. 4–622);
			 or and inserting a semicolon;
						(ii)in
			 paragraph (2)—
							(I)by striking
			 . Such beneficiaries shall only receive benefits under such section 8191
			 that and inserting , such that beneficiaries shall receive only
			 such benefits under such section 8191 as; and
							(II)by striking the
			 period at the end and inserting ; or; and
							(iii)by adding at
			 the end the following:
							
								(3)payments under
				the September 11th Victim Compensation Fund of 2001 (49 U.S.C. 40101 note;
				Public Law 107–42).
								;
				
						(D)by amending
			 subsection (k) to read as follows:
						
							(k)As determined by
				the Bureau, a heart attack, stroke, or vascular rupture suffered by a public
				safety officer shall be presumed to constitute a personal injury within the
				meaning of subsection (a), sustained in the line of duty by the officer and
				directly and proximately resulting in death, if—
								(1)the public safety
				officer, while on duty—
									(A)engages in a
				situation involving nonroutine stressful or strenuous physical law enforcement,
				fire suppression, rescue, hazardous material response, emergency medical
				services, prison security, disaster relief, or other emergency response
				activity; or
									(B)participates in a
				training exercise involving nonroutine stressful or strenuous physical
				activity;
									(2)the heart attack,
				stroke, or vascular rupture commences—
									(A)while the officer
				is engaged or participating as described in paragraph (1);
									(B)while the officer
				remains on that duty after being engaged or participating as described in
				paragraph (1); or
									(C)not later than 24
				hours after the officer is engaged or participating as described in paragraph
				(1); and
									(3)the heart attack,
				stroke, or vascular rupture directly and proximately results in the death of
				the public safety officer,
								unless
				competent medical evidence establishes that the heart attack, stroke, or
				vascular rupture was unrelated to the engagement or participation or was
				directly and proximately caused by something other than the mere presence of
				cardiovascular-disease risk factors.;
				and
					(E)by adding at the
			 end the following:
						
							(n)The public safety
				agency, organization, or unit responsible for maintaining on file an executed
				designation of beneficiary or executed life insurance policy for purposes of
				subsection (a)(4) shall maintain the confidentiality of the designation or
				policy in the same manner as the agency, organization, or unit maintains
				personnel or other similar records of the public safety
				officer.
							;
					(3)in section 1202
			 (42 U.S.C. 3796a)—
					(A)by striking
			 death, each place it appears except the second place it appears,
			 and inserting fatal; and
					(B)in paragraph (1),
			 by striking or catastrophic injury the second place it appears
			 and inserting , disability, or injury;
					(4)in section 1203
			 (42 U.S.C. 3796a–1)—
					(A)in the section
			 heading, by striking who
			 have died in the line of duty and inserting
			 who have sustained fatal or
			 catastrophic injury in the line of duty; and
					(B)by striking
			 who have died in the line of duty and inserting who have
			 sustained fatal or catastrophic injury in the line of duty;
					(5)in section 1204
			 (42 U.S.C. 3796b)—
					(A)by redesignating
			 paragraphs (1) through (9) as paragraphs (2) through (10), respectively;
					(B)by inserting
			 before paragraph (2), as so redesignated, the following:
						
							(1)candidate-officer
				means an individual who is officially enrolled or admitted, as a cadet or
				trainee, in an officially recognized, formal program of instruction or training
				(such as a police or fire academy) that is solely and specifically intended to
				result, directly or immediately upon completion, in—
								(A)commissioning as
				a law enforcement officer;
								(B)conferral of
				authority to engage in fire suppression (as an officer or employee of a public
				fire department or as an officially recognized or designated member of a
				legally organized volunteer fire department); or
								(C)the granting of
				official authorization or license to engage in rescue activity or in the
				provision of emergency medical services as a member of a rescue squad or
				ambulance crew that is (or is a part of) the agency or entity sponsoring the
				enrollment or admission of the
				individual;
								;
					(C)in paragraph (2),
			 as so redesignated, by striking consequences of an injury that
			 and inserting an injury, the direct and proximate consequences of
			 which;
					(D)in paragraph (4),
			 as so redesignated—
						(i)in
			 the matter preceding clause (i)—
							(I)by inserting
			 or permanently and totally disabled after
			 deceased; and
							(II)by striking
			 death and inserting fatal or catastrophic injury;
			 and
							(ii)by
			 redesignating clauses (i), (ii), and (iii) as subparagraphs (A), (B), and (C),
			 respectively;
						(E)in paragraph (6),
			 as so redesignated—
						(i)by
			 striking post-mortem each place it appears and inserting
			 post-injury; and
						(ii)by
			 redesignating clauses (i) and (ii) as subparagraphs (A) and (B),
			 respectively;
						(F)in paragraph (8),
			 as so redesignated, by striking public employee member of a rescue squad
			 or ambulance crew; and
			 inserting
						
							employee or volunteer member of a
			 rescue squad or ambulance crew (including a ground or air ambulance service)
			 that—(i)is a public
				agency; or
							(ii)is (or is a part
				of) a nonprofit entity serving the public that—
								(I)is officially
				authorized or licensed to engage in rescue activity or to provide emergency
				medical services; and
								(II)is officially
				designated as a prehospital emergency medical response
				agency;
								;
				and
					(G)in paragraph
			 (10), as so redesignated—
						(i)in
			 subparagraph (A), by striking as a chaplain, or as a member of a rescue
			 squad or ambulance crew; and inserting or as a
			 chaplain;;
						(ii)in
			 subparagraph (B)(ii), by striking or after the semicolon;
						(iii)in subparagraph
			 (C)(ii), by striking the period and inserting a semicolon; and
						(iv)by
			 adding at the end the following:
							
								(D)a member of a
				rescue squad or ambulance crew who, as authorized or licensed by law and by the
				applicable agency or entity (and as designated by such agency or entity), is
				engaging in rescue activity or in the provision of emergency medical services;
				or
								(E)a
				candidate-officer who is engaging in an activity or exercise—
									(i)that is a formal
				or required part of the program described in paragraph (1); and
									(ii)that poses or is
				designed to simulate situations that pose significant dangers, threats, or
				hazards.
									;
						(6)in section 1205
			 (42 U.S.C. 3796c), by adding at the end the following:
					
						(d)Unless expressly
				provided otherwise, any reference in this part to any provision of law not in
				this part shall be understood to constitute a general reference under the
				doctrine of incorporation by reference, and thus to include any subsequent
				amendments to the
				provision.
						;
				(7)in each of
			 subsections (a) and (b) of section 1212 (42 U.S.C. 3796d–1), sections 1213 and
			 1214 (42 U.S.C. 3796d–2 and 3796d–3), and subsections (b) and (c) of section
			 1216 (42 U.S.C. 3796d–5), by striking dependent each place it
			 appears and inserting person;
				(8)in section 1212
			 (42 U.S.C. 3796d–1)—
					(A)in subsection
			 (a)—
						(i)in
			 paragraph (1), in the matter preceding subparagraph (A), by striking
			 Subject and all that follows through , the and
			 inserting The; and
						(ii)in
			 paragraph (3), by striking reduced by and all that follows
			 through (B) the amount and inserting reduced by the
			 amount;
						(B)in subsection
			 (c)—
						(i)in
			 the subsection heading, by striking Dependent; and
						(ii)by
			 striking dependent;
						(9)in section
			 1213(b)(2) (42 U.S.C. 3796d–2(b)(2)), by striking dependent’s
			 each place it appears and inserting person’s;
				(10)in section 1216
			 (42 U.S.C. 3796d–5)—
					(A)in subsection
			 (a), by striking each dependent each place it appears and
			 inserting a spouse or child; and
					(B)by striking
			 dependents each place it appears and inserting a
			 person; and
					(11)in section
			 1217(3)(A) (42 U.S.C. 3796d–6(3)(A)), by striking described in
			 and all that follows and inserting an institution of higher education,
			 as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002);
			 and.
				(b)Technical and
			 conforming amendmentSection 402(l)(4)(C) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 section 1204(9)(A) and inserting section
			 1204(10)(A); and
				(2)by striking
			 42 U.S.C. 3796b(9)(A) and inserting 42 U.S.C.
			 3796b(10)(A).
				3.Authorization of
			 appropriations; determinations; appealsThe matter under the heading
			 public safety
			 officers benefits under the heading
			 Office
			 of Justice Programs under title II of division B of
			 the Consolidated Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 1912;
			 42 U.S.C. 3796c–2) is amended—
			(1)by striking
			 decisions and inserting determinations;
			(2)by striking
			 (including those, and any related matters, pending); and
			(3)by striking the
			 period at the end and inserting the following:
				: 
			 Provided further, That, on and
			 after the date of enactment of the Public
			 Safety Officers’ Benefits Improvements Act of 2011, as to each
			 such statute—
					(1)the provisions of
				section 1001(a)(4) of such title I (42 U.S.C. 3793(a)(4)) shall apply;
					(2)payment shall be
				made only upon a determination by the Bureau that the facts legally warrant the
				payment;
					(3)any reference to
				section 1202 of such title I shall be deemed to be a reference to paragraphs
				(2) and (3) of such section 1202; and
					(4)a certification
				submitted under any such statute may be accepted by the Bureau as prima facie
				evidence of the facts asserted in the certification:
					Provided
				  further, That, on and after the date of enactment of the
				Public Safety Officers’ Benefits Improvements
				Act of 2011, no appeal shall bring any final determination of the
				Bureau before any court for review unless notice of appeal is filed (within the
				time specified herein and in the manner prescribed for appeal to United States
				courts of appeals from United States district courts) not later than 90 days
				after the date on which the Bureau serves notice of the final determination: 
				Provided further,  That any
				regulations promulgated by the Bureau under such part (or any such statute)
				before, on, or after the date of enactment of the
				Public Safety Officers’ Benefits Improvements
				Act of 2011 shall apply to any matter pending on, or filed or
				accruing after, the effective date specified in the regulations, except as the
				Bureau may indicate
				otherwise..
			4.Effective
			 date
			(a)In
			 generalExcept as provided in subsection (b), the amendments made
			 by this Act shall—
				(1)take effect on
			 the date of enactment of this Act; and
				(2)apply to any
			 matter pending, before the Bureau of Justice Assistance or otherwise, on the
			 date of enactment of this Act, or filed or accruing after that date.
				(b)Exceptions
				(1)Rescue squads
			 and ambulance crewsFor a member of a rescue squad or ambulance
			 crew (as defined in section 1204(8) of title I of the Omnibus Crime Control and
			 Safe Streets Act of 1968, as amended by this Act), the amendments made by this
			 Act shall apply to injuries sustained on or after June 1, 2009.
				(2)Heart attacks,
			 strokes, and vascular rupturesSection 1201(k) of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968, as amended by this Act,
			 shall apply to heart attacks, strokes, and vascular ruptures sustained on or
			 after December 15, 2003.
				(3)Candidate-officersFor
			 a candidate-officer (as defined in section 1204(1) of the title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968, as amended by this Act),
			 the amendments made by this Act shall apply to injuries sustained on or after
			 the date of enactment of this Act.
				
